Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/061572 
    
        
            
                                
            
        
    

Parent Data16061572, filed 06/12/2018 is a national stage entry of PCT/DK2016/050368, International Filing Date: 11/16/2016claims foreign priority to PA201570864, filed 12/23/2015 claims foreign priority to PA201670351, filed 05/25/2016





Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.


Non-Final Office Action after RCE

Claims 1-2, 5-8 and 10-23 are pending. 
No claim is allowed.   
Response to Remarks

Applicants filed RCE on 07/07/2021 is acknowledged.  Amendments in claims were entered.  Since claims were amended the office action is revised to address the amendments.  Arguments do not apply on amended claims.
Election of invention

Previously, Applicants elected specific species without Traverse in the response dated 10/16/2019.  Applicant elected the species of cough associated with idiopathic pulmonary fibrosis (IPF). This election is directed to claims 1-2, 5-8, and 10-23.  With respect to the election of a single method of administration, Applicant hereby elects the species of oral administration. This election is directed to claims 1-2, 5-8, and 10-22.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/07/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


	Claims 1, 2, 5-8 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto Furonaka et al (The Journal of Pharmacology and Experimental Therapeutics, Jan 2009, 328 (1) 55-61; DOI: https://doi.org/10.1124/jpet.108.141721, IDS dated 08/06/2020, 7 pages), Yuji Tohda et al. (Effects of suplatast tosilate (IPD Capsules®) on the production of active oxygen by neutrophils and of IL-8 by mononuclear cells, International Immunopharmacology, Volume 1, Issue 6, June 2001, Pages 1183-1187 https://doi.org/10.1016/S1567-5769(01)00053-4, 892 ref. 11/24/2021).  These references teach treatment of pulmonary fibrosis by suplatast tosilate which embraces Applicants claimed invention.  See the entire documents. 
	 Amended claim 1 is drawn to  a method of treating cough caused by interstitial lung disease, said method comprising one or more steps of administering a composition comprising a compound suplatast tosilate or a pharmaceutically acceptable derivative thereof, to an individual in need thereof, wherein the individual has a cough caused by an interstitial lung disease and further wherein the pharmaceutically acceptable derivative is selected from the group consisting of pharmaceutically acceptable salts, esters, prodrugs, or crystal forms.
Interstitial lung disease
	Interstitial lung disease refers to a group of about 100 chronic lung disorders characterized by inflammation and scarring that make it hard for the lungs to get enough oxygen. The scarring is called pulmonary fibrosis. The symptoms and course of these diseases may vary from person to person.  Interstitial lung disease (ILD) is another term for pulmonary fibrosis, which means “scarring” and “inflammation” of the interstitium (the tissue that surrounds the lung’s air sacs, blood vessels.
	In regards to claim 1, Furonaka et al teaches treatment of mice with suplatast tosilate significantly reduced the degree of pulmonary fibrosis.  It teaches that suplatast tosilate prevents bleomycin-induced pulmonary Fibrosis in Mice.   Furonaka et al. teaches that the development of pulmonary fibrosis is a T helper (Th) 2-mediated process. Suplatast tosilate is a Th2 cytokine inhibitor that is widely used as an asthma controller. It teaches that suplatast tosilate have an inhibitory effect on the development of pulmonary fibrosis. Suplatast tosilate that the treatment of mice with suplatast tosilate significantly reduced the degree of pulmonary fibrosis.   It teaches that suplatast tosilate effectively inhibited the production of MCP-1 in alveolar macrophages (AMs).   It teaches that suplatast tosilate has both anti-inflammatory and antifibrotic effects, which were associated with a suppressed MCP-1 expression in AMs. Suplatast tosilate, can be potentially useful treatment for pulmonary fibrosis.  (Abstract). 
In regards to claim 1, the chronic fibrotic interstitial pneumonia caused by  the histopathological appearance of usual interstitial pneumonia, chronic cough due to Chronic Interstitial Pulmonary Disease.   
In regards to claim 5, Furonaka et al. Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia. (1st para, Left col. Page 55).
In regards to claim 6, 19 and 23, oral administration or any method of administration of Suplatast Tosilate limits the development of pulmonary fibrosis through the inhibition of Th2 cytokines. To test this concept, the effects of suplatast tosilate on bleomycin-induced pulmonary fibrosis.
Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia and chronic cough is due to Chronic Interstitial Pulmonary Disease. Amendments in claims to add cough caused by an interstitial lung disease would not overcome the obviousness rejection because the property and effect of the compound suplatast tosilate to treat pulmonary fibrosis and treat a cough caused by interstitial lung disease will be obvious and property of the compound is considered inherent. 
Therefore, treatment of interstitial lung disease, pulmonary fibrosis by the same compound suplatast tosilate is known and taught by prior art.  No matter what is the cause of the disease, the disease to be treated by the same compound which is known in the art would have been obvious and the property of the compound is considered inherent.   The cause of the dame disease will not change is the treatment by the same compound. , Furonaka et al teaches Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia.
Interstitial lung disease refers to a group of about 100 chronic lung disorders characterized by inflammation and scarring that make it hard for the lungs to get enough oxygen. The scarring is called pulmonary fibrosis. The symptoms and course of these diseases may vary from person to person.
	A person skilled in the art would treat cough associated with interstitial pneumonia or lung disease can be treated by administering suplatast tosilate to an individual in need thereof. The effect of the compound suplatast tosilate is known to treat pulmonary fibrosis as taught by Furonaka and Tahoda, therefore, since treatment of interstitial lung disease and pulmonary fibrosis by treating with suplatast tosilate are taught by the prior art the claimed invention is considered obvious and inherently taught for the reasons cited in this office action.  The activity and effect for treating pulmonary fibrosis or intestinal lung disease 
It would have been obvious to one skilled in the art to administer by any suitable method to administer suplatast tosilate to an individual who is suffering in interstitial disease such as pulmonary fibrosis in need thereof. 
fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia. (1st para, Left col. Page 55).
In regards to claims 10, 11 and 15, drawn to reducing the cough and frequency of cough in an individual with intestinal lung disease for the reasons cited above and also because Furonaka et al treatment of Idiopathic pulmonary fibrosis (IPF) is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia.
In regards to claims 12-16, drawn to measurement of the frequency during treatment is taught by Furonaka et al.  See especially the examples. 
In regards to claim 17, Furonaka teaches addition of one more active agents.  
It would have been obvious to one skilled in the art at the time the invention was filed would consider adding addition pharmaceutically active agent in the composition as needed for such treatment. 
In regards to claim 20 and 21, Furonaka et al. teaches administration of 100mg/kg/day of suplatast tosilate. See fig. 5. 
In regards to claim 22, Furonaka composition containing suplatast tosilate is safe as Furonaka teaches in examples and teaches that drug is commonly used in Japan for treatment of certain disease.  Therefore, the compound administration of suplatast tosilate is considered safe. 
  It further teaches that after a single oral administration per day, suplatast tosilate is readily distributed into blood cells and stays in the cells with a half-life of 12 days, and an active bioavailability of suplatast tosilate in the lung tissue has also been confirmed. Based on these findings, it is possible that oral administration of suplatast tosilate may limit the development of pulmonary fibrosis through the inhibition of Th2 cytokines. To test this concept, the effects of suplatast tosilate on bleomycin-induced pulmonary fibrosis in C57BL/6 mice were investigated. The degree of pulmonary fibrosis was assessed by measuring the hydroxyproline content in the lungs, and the concentrations of Th2 cytokines, such as IL-4, IL-5, IL-6, and IL-13, in bronchoalveolar lavage (BAL) fluid were measured. In addition, the levels of MCP-1, a chemokine associated with Th2 polarization and TGF-β, a cytokine strongly involved in the fibrogenic process, in BAL fluid were also assessed.
Furonaka et al. teaches that suplatast tosilate is a Th2 cytokine inhibitor that is widely used as an asthma controller.   Furonaka et al. teaches that suplatast tosilate have an inhibitory effect on the development of pulmonary fibrosis. Cough due to Chronic Interstitial Pulmonary Disease.  Furonaka et al teaches suplatast tosilate effectively inhibited the production of MCP-1 in alveolar macrophages (AMs). These findings suggest that suplatast tosilate has both anti-inflammatory and antifibrotic effects, which were associated with a suppressed MCP-1 expression in AMs. Thus, suplatast tosilate, which is already widely used in Japan, may be consideration as a potentially useful treatment for pulmonary fibrosis.  (Abstract).
	In regards to claim 8, drawn to idiopathic pulmonary fibrosis (IPF) Furonaka teaches that it is defined as a specific form of chronic fibrotic interstitial pneumonia associated with the histopathological appearance of usual interstitial pneumonia. (Lines 1-1-6, left col., page 55). 
Furonaka teaches that to modulate Th2 cytokines in the lungs stimulated interest in suplatast tosilate (IPD-1151T, Fig. 1), which is widely used as an asthma control drug in Japan because it has been shown to have an inhibitory effect on the production of Th2 cytokines (IL-4, IL-5, and IL-13) in animal models of bronchial asthma.  

	Effect of Suplatast Tosilate on BLM-Induced Pulmonary Fibrosis. To determine whether suplatast tosilate has an antifibrotic effect on the development of pulmonary fibrosis, mice were treated with suplatast tosilate after BLM was intratracheally significantly decreased in comparison with those in the lungs of the BLM-administered mice without suplatast tosilate treatment (Fig. 2B abs 2C). (Result).

    PNG
    media_image1.png
    428
    440
    media_image1.png
    Greyscale


Fig. 2.
Effect of suplatast tosilate on bleomycin-induced pulmonary fibrosis. After the intratracheal instillation of bleomycin (1.5 mg/kg), suplatast tosilate (100 mg/kg/day) or distilled water was administered daily to mice by oral gavage. A, fourteen and 21 days after the bleomycin administration, the lungs were excised, and hydroxyproline content in the lungs was measured. The increased amount of hydroxyproline after BLM induction was inhibited by suplatast tosilate. 
Effect of Suplatast Tosilate on BLM-Induced Lung Inflammation.  (Fig. 3).

    PNG
    media_image2.png
    281
    440
    media_image2.png
    Greyscale


Fig. 3.

	Effect of suplatast tosilate on the cell analysis of BAL fluid in bleomycin-injured mice. After the intratracheal instillation of bleomycin (1.5 mg/kg), suplatast tosilate (100 mg/kg/day) 
Effect of Suplatast Tosilate on the Cytokine Levels in BAL Fluid from BLM-Injected Mice. The effect of suplatast tosilate on the inflammatory responses induced by BLM, cytokine levels in the BAL fluid (See Fig. 4, A-C and (Fig. 5A-C). Effect of Suplatast Tosilate on MCP-1 Production by AMs. MCP-1 has been found to be expressed in various type of cells including fibroblasts, endothelial cells, and mast cells.
See Fig. 6A and B and Fig. 6B, where suplatast tosilate showed an inhibitory effect on the up-regulated production of MCP-1.  Suplatast tosilate shown to possess an inhibitory effect on the production of Th2 cytokines (IL-4, IL-5, and IL-13) in animal models of bronchial asthma.  Suplatast tosilate might have an antifibrotic effect on an animal model of BLM-induced pulmonary fibrosis through the inhibition of Th2 cytokines.

    PNG
    media_image3.png
    440
    277
    media_image3.png
    Greyscale

Fig. 5.
	Treatment of BLM-injured mice with suplatast tosilate was found to effectively suppress the increased MCP-1 levels in BAL fluids. In addition, suplatast tosilate also was able to reduce the production of MCP-1 in AMs. Although MCP-1, which is produced by various types of cells expression in lung tissue was significantly elevated fluorescein - and BLM-induced pulmonary fibrosis Furthermore, anti-MCP-1 gene therapy blocking its signal transduction through CC chemokine receptor 2 was shown to attenuate the development of BLM-induced pulmonary fibrosis. In addition to its chemoattractant activity, MCP-1 is believed to possess direct profibrogenic effects because of its ability to stimulate fibroblast collagen expression Based on the observed close relationship between MCP-1 and pulmonary fibrosis, the antifibrotic effect of suplatast tosilate in BLM-induced pulmonary fibrosis thus can be considered to result from the suppression of MCP-1 expression in the lung. 


    PNG
    media_image4.png
    171
    440
    media_image4.png
    Greyscale

See Fig. 6.
Furonaka et al. teaches that suplatast tosilate significantly reduced the MCP-1 level in the BALF from BLM-treated mice. Suplatast tosilate was also found to reduce the production of MCP-1 in AMs. Considering that MCP-1 is a proinflammatory chemokine, which is strongly involved in the development of pulmonary fibrosis, these results suggest that suplatast tosilate has both anti-inflammatory and antifibrotic effects through the suppression of MCP-1 production in BLM-induced pulmonary fibrosis. In addition, the presence of constantly overexpressed MCP-1 in the lungs of IPF patients implies the possibility that suplatast tosilate also could potentially be used for the treatment of pulmonary fibrosis.  (Last para, conclusion).
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Furonaka et al and treat cough associated with interstitial lung disease by administration of suplatast tosilate with reasonable expectation of success.
Furonaka et al Suplatast tosilate that the treatment of mice with suplatast tosilate significantly reduced the degree of pulmonary fibrosis.   
	In addition, it is also noted that “Products of same compound cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Even though Furonaka et al. teaches claimed invention, Tahoda was added for additional teaching of suplatast tosilate for treating pulmonary fibrosis.
Tahoda et al teaches that suplatast tosilate may not only be of benefit for asthma, but may prevent or control pulmonary fibrosis or emphysema, for which no effective treatment is presently available. Suplatast tosilate significantly inhibited mononuclear cell-mediated IL-8 production at concentrations of 1×10−6, 1×10−7 and 1×10−8 M, in a concentration-dependent manner. This indicated that suplatast tosilate may inhibit neutrophil infiltration by suppressing monocyte-mediated IL-8 production, and it may also inhibit the activation of neutrophils at sites of inflammation. (Abstract).
	Tahoda teaches that in chronic neutrophilic inflammation leading to pulmonary fibrosis, suplatast tosilate may control the progression of chronic emphysema and panbronchiolitis by inhibiting IL-8 produced by alveolar macrophages and mononuclear cells.  Suplatast tosilate can be expected to exert a prophylactic effect or inhibitory effect on the progression of pulmonary fibrosis and emphysema, for which no effective treatment is available. (Discussion).  It teaches the effects of suplatast tosilate on the local production of IL-8 by mononuclear cells and of active oxygen species by neutrophils. (Introduction).
	Tahoda teaches the effect of suplatast tosilate on active oxygen species production by peripheral blood neutrophils. It teaches effects of suplatast tosilate on the production of IL-8 by peripheral blood mononuclear cells. 
	In regards to claims 19 and 23, Tahoda teaches that to improve the administration method of suplatast tosilate by inhalation, preprandial administration, or double the usual dose to increase its bronchoalveolar level.
	In regards to claim 12-14, 16, 20 and 21, Tahoda et al teaches administration of Suplatast tosilate 100 mg three times a day improved the cough.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use suplatast tosilate for the treatment of cough associated with interstitial lung disease by apply the teachings of Furonaka et al teaches a method of treating cough associated with interstitial lung disease, said method comprising administering a composition comprising a compound of formula (I) which is named as suplatast tosilate where the cough is chronic cough associated with interstitial lung disease, lung fibrosis (pulmonary fibrosis), interstitial lung disease, idiopathic pulmonary fibrosis (IPF), and others as claimed. 
A person skilled in the art would have considered applying the teachings of Tahoda because teaches that effect of suplatast tosilate, a Th2 cytokine inhibitor, on patients with cough-variant asthma.   Suplatast tosilate (100 mg three times daily) improved the cough scores and the cough threshold for capsaicin in patients with cough variant asthma (CVA) without significant side effects, suggesting the effectiveness of suplatast in the treatment of CVA. Suplatast also decreased the percentage of eosinophils and concentrations of ECP in induced sputum, suggesting improvement in eosinophilic inflammation in patients with CVA. (Abstract).
Further, in regards to administration suplatast tosilate are taught by the prior art, however timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation 
    PNG
    media_image5.png
    9
    2
    media_image5.png
    Greyscale
especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. The dosage can also adjusted by severity of the disease.
Furonaka and Tahoda teaches claimed composition and method comprising a compound of formula |(suplatast tosilate) treating cough associated with interstitial lung disease, such as cough associated with pulmonary fibrosis, such as idiopathic pulmonary fibrosis.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628